Case 6:20-cv-00071 Document 1-2 Filed on 12/10/20 in TXSD Page 1 ae

Exhibit A
Case 6:20-cv-00071 Document 1-2 Filed on 12/10/20 in TXSD Page 2 of 9
Filed 11/11/2020 1:27 PM
Cathy Stuart
District Clerk
Victoria County, Texas

. By: Bobbi Ellinger
NO. 20-11-86550-B

LAURIE ANN PADRON, § IN THE DISTRICT COURT
Plaintiff §
§
V. § JUDICIAL DISTRICT
8
§
SCOPPA GMBH USA INC., §
Defendant § VICTORIA COUNTY, TEXAS

PLAINTIFF’S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

COMES NOW LAURIE ANN PADRON, Plaintiff, complaining of SCOPPA
GMBH USA INC., (hereinafter “Scoppa”) and files Plaintiff's Original Petition and for
cause of action would show the Court as follows:

I. DISCOVERY LEVEL

1. Discovery will be conducted under Level 2 pursuant to Rule 190.3 of the Texas
Rules of Civil Procedure. Plaintiff affirmatively pleads that this suit is not governed by
the expedited actions process in Texas Rule of Civil Procedure 169 because Plaintiff
seeks monetary relief aggregating more than $100,000, including damages, penalties,
costs, expenses, pre-judgment interest, and attorney’s fees.

Il. NATURE OF SUIT

2. Plaintiff brings this action against Defendant Scoppa for violation of the Texas
Workers’ Compensation Act (“TWCA”), Tex. Lab. Code § 451 et seq., for breach of
Defendant Scoppa’s contract with Plaintiff, and in the alternative, pursuant to the
common-law doctrines of guantum meruit and unjust enrichment, and for violation of the

Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 ef seq.

Plaintiffs Original Petition - Page 1 of 8
Case 6:20-cv-00071 Document 1-2 Filed on 12/10/20 in TXSD Page 3 of 9

III. PARTIES

3. Plaintiff LAURIE ANN PADRON is a resident of Victoria County, Texas.

4, Defendant SCOPPA is a for-profit corporation doing business in Victoria
County, Texas and with its principal office in Forest Hill, Maryland. Defendant may be
served with process by serving its registered agent, Katarzyna Brozynski, at 3409 Worth
Hills, Fort Worth, Texas 76109.

IV. VENUE

5. Pursuant to § 15.002 of the Texas Civil Practice and Remedies Code, venue is
proper in this County.

V. JURISDICTION

6. The Court has jurisdiction over the lawsuit because all or a substantial part of
the acts or omissions giving rise to the Plaintiff's cause of action occurred in Victoria
County, Texas and the amount in controversy exceeds this court’s minimum
jurisdictional requirements.

VI. STATEMENT OF MATERIAL FACTS

7. On January 28, 2019, Plaintiff began working for Defendant Scoppa as a Safety
Technician.

8. On April 15, 2019, Plaintiff sustained an injury to her knee while in the course
and scope of her employment with Defendant in La Ward, Texas.

9. The Plaintiff immediately reported her injury to Defendant in order to institute
a claim in good faith with the Defendant’s workers’ compensation insurance carrier.

10. On May 21, 2019, Defendant still had not filed a workers’ compensation

claim or made a report about Plaintiff's injury.

Plaintiff's Original Petition - Page 2 of 8
 

11. On May 21, 2019, Plaintiff filed a workers’ compensation claim on her own
behalf by notifying the carrier and submitting a Form DWC-41.

12. On May 28, 2019, Plaintiff was suspended for three (3) days for violations
including failing to report an injury that occurred at work.

13. On June 3, 201 9, Defendant notified Plaintiff that her employment was
terminated.

14. On June 6, 2019, Plaintiff received her final paycheck. The final paycheck
failed to pay all the wages promised to Plaintiff.

15. Plaintiff was terminated because she took steps to assert her rights under the
Texas Workers’ Compensation Act.

16. At the time of her termination, Plaintiff was approximately 45 years of age
with a work-life expectancy of approximately 20 years. She earned $25.00 an hour and
$37.50 in overtime pay.

17. At the time of her termination, Plaintiff worked approximately 55 hours per
week. Plaintiff was not paid overtime pay for her hours worked beyond 40 ina
workweek.

18. At all times relevant to this case, Defendant had a workers’ compensation
policy in effect covered by the Texas Workers’ Compensation Act.

19. As an employee of a subscriber employer, Plaintiff was protected at all times
‘relevant to this case under the anti-retaliation provisions of the Texas Workers

_ Compensation Act.

Plaintiff's Original Petition - Page 3 of 8
Case 6:20-cv-00071 Document 1-2 Filed on 12/10/20 in TXSD Page 5 of 9

20. At all times relevant to this case, Defendant Scoppa was engaged in
commerce, or the production of goods for commerce within the meaning of 29 U.S.C. §
203(s)(1)(a).

21. At all times relevant to this action, Plaintiff was employed by Defendant
Scoppa within the mearing of the FLSA, 29 U.S.C. § 203(d) and 29 U.S.C. § 203(g).

22. All conditions precedent have been performed or have occurred.

VII. CAUSES OF ACTION
A. FIRST CAUSE OF ACTION: TEXAS WORKERS’ COMPENSATION ACT

23. Plaintiff reincorporates and re-alleges paragraphs | through 22 of this Petition
as if fully set forth herein.

24, Plaintiff was wrongfully discharged and discriminated against by Defendant
in violation of § 451.001 of the Texas Labor Code for taking steps to assert her rights
under the Texas Workers’ Compensation Act.

25. Thus, Plaintiff is entitled to recover “reasonable damages,” which include
economic, compensatory, and punitive damages.

26. Plaintiff is also entitled to reinstatement to her former position of employment
or to front pay in lieu of reinstatement.

27. Defendant’s retaliatory discharge has caused Plaintiff to suffer past actual
damages, including: loss of employment, mental anguish, emotional pain and suffering,
inconvenience, loss of enjoyment of life, and other pecuniary losses.

28. There is a reasonable probability that Plaintiff will suffer future damages,
including economic damages, mental anguish, emotional pain and suffering,

inconvenience, and loss of enjoyment of life.

Plaintiff's Original Petition - Page 4 of 8
Case 6:20-cv-00071 Document 1-2 Filed on 12/10/20 in TXSD Page 6 of 9

29. Defendant acted willfully and with actual malice in discharging Plaintiff in a
retaliatory manner, and Plaintiff therefore seeks punitive damages.

B. SECOND CAUSE OF ACTION: BREACH OF CONTRACT

30. Plaintiff reincorporates and re-alleges paragraphs | through 22 of this Petition
as if fully set forth herein.

31. Plaintiff entered into a contract with Defendant as described fully above,
namely to do work as a Safety Technician at an hourly rate of $25 and overtime rate of
$37.50.

32. Defendant breached the contract by failing to comply with the promised terms
and conditions as described above, namely failing to pay the wages promised.

33. As a direct consequence of Defendant’s breach of the contract, Plaintiff
suffered substantial injury.

34. Plaintiff presented her claims to Defendant or their agent and the claims
remain untendered more than 30 days after the presentation.

35. Plaintiff seeks damages for the harm she has suffered as a result of
Defendant’s breach of contract, for her reasonable attorney’s fees, and costs of court
pursuant to Tex. Civ. Prac. & Rem. Code § 38.001, et seq.

36. In the alternative, if there was no contract covering Plaintiff's work, Plaintiff
is entitled to damages pursuant to the common law doctrines of quantum meruit and
unjust enrichment because Plaintiff provided valuable services to Defendant, Defendant
accepted Plaintiff's services, and Defendant had reasonable notice that Plaintiff expected
compensation for Plaintiff's services.

C. THIRD CAUSE OF ACTION: FAIR LABOR STANDARDS ACT

Plaintiff's Original Petition - Page 5 of 8
Case 6:20-cv-00071 Document 1-2 Filed on 12/10/20 in TXSD Page 7 of 9

37. Plaintiff reincorporates and re-alleges paragraphs | through 22 of this Petition
as if fully set forth herein.

38. Defendant failed to pay Plaintiff one-and-a-half times her regular hourly rate
for the hours that Plaintiff worked in excess of forty hours in each discrete work week, in
violation of the FLSA, 29 US.C. § 207(a)C1).

39. Plaintiff is entitled to her unpaid minimum and unpaid overtime wages, an
equal amount in liquidated damages, a reasonable attorney’s fee, and her costs of court

pursuant to 29 U.S.C. § 216(b).

AQ. Defendant’s failure to pay Plaintiff as specified above was willful.

Vill. JURY DEMAND
41. Pursuant to Texas Rule of Civil Procedure 216, Plaintiff respectfully requests
trial by jury.
RULE 47 STATEMENT
42. Plaintiff seeks to recover all of her damages in an amount which the jury
determines to be just and appropriate, based on the jury’s discretion and judgment in its
role as the trier of fact. In order to comply with the Supreme Court’s requirement to state
the range of damages, pursuant to Texas Rule of Civil Procedure 47(c), Plaintiff pleads
that, at this time, she anticipates that the amount of damages she will request the jury to

assess at trial will be monetary relief over $250,000 but not more than $1,000,000.

IX. REQUEST FOR RELIEF
43. Plaintiff requests that Defendant be cited to appear and answer this lawsuit
and that this Court:

Plaintiffs Original Petition - Page 6 of 8
Case 6:20-cv-00071 Document 1-2 Filed on 12/10/20 in TXSD Page 8 of 9

a. Declare that Defendant, by the acts and omissions described above, violated
Plaintiff's rights under the TWCA;

b. Declare that Defendant, by the acts and omissions described above, breached
its contract with the Plaintiff;

c. Declare that Defendant, by the acts and omissions described above, violated
Plaintiff's rights under the FLSA:

d. Award Plaintiff her economic damages, including lost earnings and employee
benefits in the past, for Defendant’s violations of the TWCA, Tex. Lab. Code
§ 451;

e. Award Plaintiff with reinstatement or front pay in lieu of reinstatement for
Defendant’s violations of the TWCA, Tex. Lab. Code § 451;

f. Award Plaintiff punitive damages for Defendant’s willful violations of the
TWCA, Tex. Lab. Code § 451.001;

g. Award Plaintiff compensatory damages she has suffered as a result of
Defendant’s breach of contract or, in the alternative, award damages pursuant
to the common law doctrines of quantum meruit and unjust enrichment;

h. Award Plaintiff her unpaid wages and unpaid overtime pay, plus an equal
amount in liquidated damages, for Defendant’s violations of the FLSA, 29
U.S.C. § 207;

i. Award Plaintiff pre-judgment and post-judgment interest as allowed;

J. Award Plaintiff her costs of court and costs of litigation;

k. Award Plaintiff her reasonable attorney’s fees pursuant to 29 U.S.C. § 216(b),

and Tex. Civ. Prac. & Rem. Code § 38.001; and

Plaintiff's Original Petition - Page 7 of 8
 

Case 6:20-cv-00071 Document 1-2 Filed on 12/10/20 in TXSD Page 9 of 9

1, Grant such other and further relief, general and special, at law or in equity, to

which Plaintiff is entitled.

Respectfully Submitted,

TEXAS RIOGRANDE LEGAL AID, INC.

BY: Hannah Cramer

 

Hannah Cramer

Texas Bar No. 24105174
L111 N. Main Ave.

San Antonio, TX 78212
Tel: (210) 390-0158
Fax: (210) 229-9328
HCramer@trla.org

Kathryn Youker

Texas Bar No. 24014928
1206 E Van Buren St
Brownsville, TX 78520
Tel: (956) 982-5542
Fax: (956) 541-1410
KYouker@trla.org

ATTORNEYS FOR PLAINTIFF

Plaintiff's Original Petition - Page 8 of 8
